[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 06-12915                ELEVENTH CIRCUIT
                                                          DECEMBER 12, 2006
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D.C. Docket No. 04-01034-CV-W-N

RICHARD TYUS, as Personal Representative of the
Estate of Geneva Jones Gibbons, Deceased,

                                                      Plaintiff-Appellant,

                                   versus

BAPTIST MEDICAL CENTER SOUTH,
RONALD A. SHAW, M.D., et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________

                            (December 12, 2006)

Before DUBINA, CARNES and COX, Circuit Judges.

PER CURIAM:
      Richard Tyus, personal representative of the Estate of Geneva Jones Gibbons,

appeals the dismissal of his EMTALA claim against Baptist Medical Center South

(“Baptist”) and physicians Ronald A. Shaw, M.D., Julios Rios, M.D., and James

Bradwell, M.D. (collectively, “the physician defendants”).

      While Tyus’s notice of appeal could be construed to appeal the dismissal of the

claim against the physician defendants, he makes no arguments in his appellate briefs

regarding the physician defendants. Therefore, he has waived any basis for appealing

the dismissal of the claim against the physician defendants.

      As to the claim against Baptist, we find no reversible error in the district

court’s holding that Tyus is barred from bringing that EMTALA claim in a federal

action because that claim arises out of the same nucleus of operative facts as those

claims he previously pursued in Alabama state court. See Ragsdale v. Rubbermaid,

Inc., 193 F.3d 1235, 1239, n.8 (11th Cir. 1999); In re Justice Oaks II, Ltd., 898 F.2d
1544, 1550 (11th Cir. 1990).

      AFFIRMED.




                                          2